DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
3.        The drawing(s) filed on 11/25/2020 is/are: 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 accepted or 
    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
 objected to by the Examiner.


	

    PNG
    media_image3.png
    213
    155
    media_image3.png
    Greyscale


Allowable Subject Matter

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: .
           Claim 1 and dependent claims thereof are allowed for the reason that prior art of record do not teach or suggest a printing apparatus comprising a rotatable cover having a   rotational shaft extending in the opposing direction and configured to support the cover to be rotatable,
          wherein the rotational shaft has a first end and a second end in the opposing direction, and
        the first end is supported by the first frame (Fig. 5, element 401)  and the second end (Fig. 5, element 402) is separated away from the second frame.  
	See rotational shaft (3) in Fig. 5.

    PNG
    media_image4.png
    864
    885
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN H TRAN/Primary Examiner, Art Unit 2853